Title: From Thomas Jefferson to L. F. F. Reibelt, 12 October 1805
From: Jefferson, Thomas
To: Reibelt, L. F. F.


                  
                     Washington Oct. 12. 05.
                  
                  I am honoured, Madam, with your letter of the 2d. inst. containing the very obliging request of accepting from you the elegant plates which accompanied it. considering it as an expression of the favorable sentiments you are so good as to entertain towards me, I feel all the gratitude for that expression which I could possibly feel did the laws of my situation permit me to accept the too valuable offer. but it is a law, sacred to me while in a public character, to recieve nothing which bears a pecuniary value. this is necessary to the confidence of my country, it is necessary as an example for it’s benefit, & necessary to the tranquility of my own mind. the same goodness in yourself which prompted the desire of gratifying me with this superb collection, would be the last to deprive me of the consolation of this self-denial, & the last to furnish the enemies of my happiness with a topic so capable of being misconstrued. Accept then, I pray you Madam, my sincere acknolegements for the kindness of your dispositions towards me, & recieve them as a purer testimony of my sense of your friendship than would have been a literal obedience to your request, and permit me at the same time to assure you of my high respect 
                  
                     Th: Jefferson
                     
                  
               